DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Objections
Regarding claims 1 and 10, recite an acronym “GET”. Please consider to spell it out on its first appearance.

Regarding claim 10, recites the limitation “a ground engaging tool installed on a work tool” in line 7. The preamble has already defined the limitation, please consider to amend to “the ground engaging tool installed on the work tool” for proper reference.

Regarding claim 11, recites the limitation “a new ground engaging tool” in line 2. The limitation has already been defined in line 10 of the parent claim 10. Please consider to amend to “the new ground engaging tool” for proper reference.

Regarding claim 14, recite an acronym “HMS-FS”. Please consider to spell it out on its first appearance.

Regarding claims 2-9 and 11-18, are also objected because they depend on claims 1 and 10 respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 10 and 19, recite the limitation "the difference" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-9, 11-18 and 20, are also rejected because they depend on claims 1, 10 and 18 respectively.

Regarding claim 18, recite the limitation "the bottom" in line 3.  There is 
The limitations “the work tool” in line 3 and “the ground engaging tool” in line 5 are indefinite because claim 18 defined the system further comprising a work tool and a plurality of ground engaging tools. It is unclear whether the limitations are referring to “a ground engaging tool installed on a work tool” first defined in the parent claim 10 or a further “work tool and a plurality of ground engaging tools” in line 2 of claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groth (Pub. No.: US 2005/0261799 A1).

Regarding claim 1, Groth teaches a method for monitoring the condition of a ground engaging tool of a machine using a GET monitoring system (Fig. 1, engaging portion 16 of the work tool 10), the method comprising: 
determining a dimension of the ground engaging tool installed on a work tool using a plurality of sensors receiving signals from the ground engaging tool from different angles (Fig. 1, Fig. 2, step 202, Fig. 3, para [0022], “The sensor 12 is adapted to sense an existing predetermined relationship 26 between one or more engaging portions of the work tool 16 to at least one of the work tool 10 and another engaging portion of the work tool 16 and relay information indicative of the existing predetermined relationship 26 to the control system 14.  For example the sensor 12 may sense the distance that each tooth on a bucket protrudes from the bucket edge” and para [0024], “In an alternative embodiment the invention may include a plurality of sensors 12 that are adapted to sense the predetermined relationship.”); 
comparing the determined dimension of the ground engaging tool installed on a work tool to a theoretical acceptable dimension of the ground engaging tool (Fig. 2 step 204, para [0037]); and 
calculating the difference between the determined dimension and the theoretical dimension (Fig. 2, step 206, para [0038]).  

Regarding claim 3, Groth teaches the method of claim 1, further comprising comparing the difference between the determined dimension and the theoretical dimension to a threshold value (Fig. 2, step 208, para [0039]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1).

Regarding claim 2, Groth teaches the method of claim 1, wherein the desired predetermined relationship stores the desired length of the engaging portions but fails to expressly teach wherein the theoretical dimension is determined by comparing the image of the ground engaging tool to a template image of the ground engaging tool when new.  
However, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s memory to store the length of a new engaging portion as a desire predetermined relationship because a new engaging portion has the longest length and is most desirable for the digging operation.

Regarding claim 10, recites a system that performs the method of claims 1 and 2. Therefore, it is rejected for the same reasons.
Groth further teaches an electronic controller to perform the method (Fig. .

Regarding claim 11, recites a limitation that is similar to claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 13, Groth teaches the GET monitoring system of claim 10, wherein the plurality of sensors include at least two cameras taking images of the ground engaging tool installed on the work tool (para [0023], “The sensor 12 may be a laser scanner such as those produced by Riegl Inc., Optech, Inc.  or Schwartz, Inc.  In another embodiment the sensor 12 may be a radar scanner.  In still other embodiments the sensor 12 may be a charge coupled device (CCD) or an infrared camera.” and para [0024], “In an alternative embodiment the invention may include a plurality of sensors 12 that are adapted to sense the predetermined relationship.”) but fails to expressly teach from two different vantage points.  
However, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the cameras at difference locations, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USP 70.

Regarding claim 18, Groth teaches the GET monitoring system of claim 13, further comprising a work tool and a plurality of ground engaging tools extending from the work tool, and wherein at least two cameras are configured to view the bottom of the work tool and the plurality of ground engaging tools, and the electronic controller unit is configured to track the kinematic line of action of the ground engaging tool to reduce interpretations of extraneous images, or to interpret whether the images are taken during the day, during the night, when there is snow, when there is rain, when there is mud, when there is ice, or while the work tool is moving (Fig. 3, the cameras 12 are positioned to be able to view the bottom of the work tool 304 and engaging portions 306 as the work tool moves up and down).

Regarding claim 19, recites a limitation that is similar to claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 20, Groth teaches the electronic controller unit of claim 19, wherein the memory includes a threshold value matched to the determined dimension of the ground engaging tool and the processor is configured to compare the difference between the threshold value and the calculated difference between the determined measurement of the predetermined dimension and the theoretical dimension, and to send out an alert based on whether the calculated difference is less than or greater than the threshold value (Fig. 1-Fig. 2, step 208-210. Determine whether the difference between the existing length 26 and the desired length 20 of the engaging portion is greater than or less than the predetermined value 22).

Claims 4-5, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Bewley (Pub. No.: US 2017/0241107 A1).

Regarding claim 4, Groth teaches the method of claim 3, but fails to teach further comprising creating an alert that the ground engaging tool needs to be serviced if the difference is below the threshold value.  
However, in the same field of wear monitoring system, Bewley teaches the vehicle generates a precautionary alert if the tooth assembly is close to worn out. See para [0046], “The programmable logic may continually loop through the process or there may be a delay built into the process so that the process is run once during a set time limit.  If the current length of at least one wear member was close to the minimum wear profile (i.e. within a set range) and the results of the other parallel wear member checks are acceptable (e.g., wear member is on the base and the number of edges extending from the base match the expected number of edges extending from the base), the programmable logic may be ”.
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to output a precautionary alert if the difference between the current length of the engaging portion and the new length of the engaging portion is less than the predetermined value to prepare for maintenance to improve efficiency.

Regarding claim 5, Groth teaches the method of claim 3, wherein the controller generates an error signal if the change is greater than predetermined value at step 208 but fails to teach further comprising creating an alert that the ground engaging tool needs to be replaced if the difference is above the threshold value.  
However, in the same field of wear monitoring system, Bewley teaches the vehicle generates a replacement alert if the tooth assembly has been worn out. See para [0046], “If, however, the length of each wear member is not ” and para [0010], “The alert notifies the operator when a worn wear part should be replaced.”. 
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to output a replacement alert if the difference between the current length of the engaging portion and the new length of the engaging portion is greater than the predetermined value to prevent damage of the work tool.

Regarding claim 12, recites a limitation that is similar to the combination of claims 3-5. Therefore, it is rejected for the same reasons.

Regarding claim 14, Groth teaches the GET monitoring system of claim 13, further comprising a HMS-FS including a boom and stick joint (Fig 3), and are oriented to take measurements of relative wear of the ground engaging tool from multiple angles and provide the operator feedback on when to perform maintenance (Fig. 2 step 210, para [0050], “The excavator ”).  
Groth fails to expressly teach the plurality of cameras are mounted on top of the boom and stick joint. 
However, in the same field of wear monitoring system, Bewley teaches cameras are mounted on top of the bucket. See Fig. 9. 
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s bucket with Bewley’s bucket to house the plurality of cameras inside of the monitoring housing 25 with a plurality of cutout 37 to be closer to the engaging tools to acquire more accurate measurements.
Also, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the cameras at any desired locations, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USP 70.

Regarding claim 15, Groth in the combination teaches the GET monitoring system of claim 14 further comprising an output device that is in communication with the electronic controller unit (Fig. 1, para [0033], “The error signal 24 may be used to produce an audible or visible alarm.  It may be connected to a visual display for the operator.”) 
Groth fails to teach the electronic controller unit is further configured to send a signal to the output device that displays an image of the ground engaging tool installed on the work tool. 
 However, in the same field of wear monitoring system, Bewley teaches a display device that displays the alert and the image of the engaging portion of the work tool. See Fig. 17-18. 
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s visual display to display the alert and the image of the engaging portions of the work tool to allow the operator to see the condition of the engaging portions.

Regarding claim 17, Groth in the combination teaches the GET monitoring system of claim 14, further comprising a plurality of ground engaging tools (Fig. 1, engaging portions 16) and wherein the plurality of cameras are placed a fixed distance away from the plurality of ground engaging tools (Fig. 12), providing multiple vantage points of the individual ground engaging tools (Groth modified in view of Bewley).
 giving the electronic controller unit 3D information to determine the relative wear between the individual ground engaging tools.  
 However, in the same field of wear monitoring system, Bewley teaches 3D cameras are used to capture 3D images See Para [0009], “In one preferred construction, the camera is chosen from a group consisting of 2D cameras, 3D cameras, and infrared cameras.”.
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s cameras with 3D cameras to provide a more realistic display of the work tool.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Kim (Pub. No.: US 2015/0350607 A1).

Regarding claim 6, Groth teaches the method of claim 1, wherein the plurality of sensors are a plurality of cameras (para [0023]-[0024]).
Gorth fails to teach the method further comprising tracking the kinematic line of action of the ground engaging tool to reduce interpretations of extraneous images.
However, in the same field of vehicle, Kim teaches a vehicle configured On the other hand, the around view provision apparatus 100 may also detect, verify, track and display an object around the vehicle based on a plurality of images photographed by the cameras 195a, 195b, 195c, and 195d.” and “The object tracking unit 440 may track the verified object.  For example, the object tracking unit 440 may verify an object in images which are sequentially acquired, calculate motion or a motion vector of the verified object, and track movement of the object based on the calculated motion or the calculated motion vector.  Consequently, the object tracking unit 440 may track an adjacent vehicle, a lane, a road surface, a traffic sign, a dangerous zone, etc. located around the vehicle.”.
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to track and display the moving work tool to allow the operator to constantly see the movement of the work too to improve efficiency. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Kang (Pub. No.: US 2017/0300766 A1).

Regarding claim 7, Groth teaches the method of claim 1, but fails to teach wherein the plurality of sensors are a plurality of cameras, the method further comprising determining whether images are taken at day or night.  
However, in the same field of image system, Kang teaches a vehicle controller is configured to determine whether it is daytime or nighttime based on the image acquired from the camera. See para [0017], “The daytime/nighttime determiner may determine the daytime/nighttime on the basis of at least one of the internal communication of the vehicle connected to a daytime/nighttime sensor and/or the determination based on the image acquired by the camera.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s vehicle controller to determine whether it is daytime or nighttime based on the image acquired by the camera to compensate lighting effects to improve measurement accuracy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Maeshiro (Pub. No.: US 2017/0253201 A1).

Regarding claim 8, Groth teaches the method of claim 1, but fails to  wherein the plurality of sensors are a plurality of cameras, the method further comprising determining whether images are taken during inclement weather.  
However, in the same field of image system, Maeshiro teaches a vehicle controller is configured to determine the weather condition outside of the vehicle based on images acquired from the camera. See Fig. 2, step 202, and para [0056], “Where vehicle preconditioning system 110 does detect snow, rain (e.g., coupled with temperature below a threshold), freezing temperatures, etc., vehicle preconditioning system 110 can determine whether it is daytime or nighttime (e.g., based on a clock of the vehicle 102, which can include a GPS clock of the navigation system) and receive an image from camera 106.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s vehicle controller to determine the weather condition outside of the vehicle based on images acquired from the camera to improve safety.

Allowable Subject Matter
Claims 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Leslie (Pub. No.: US 2020/0063402 A1) teaches a wear monitoring system for detecting wears on an engaging tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 




/ZHEN Y WU/Primary Examiner, Art Unit 2685